             Case 2:17-cv-00094-RAJ Document 352 Filed 05/12/20 Page 1 of 2



 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
10         ABDIQAFAR WAGAFE, et al.,
11                                                       CASE NO. C17-00094 RAJ
                                Plaintiffs,
12                                                       ORDER GRANTING
                  v.                                     MOTION TO SEAL
13
14         DONALD TRUMP, et al.,

15                              Defendants.
16
17         This matter is before the Court on Plaintiffs’ motion to seal. Dkt. # 329. For the
18 following reasons, the Court GRANTS the motion.
19         “There is a strong presumption of public access to the court’s files.” Western
20 District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
21 should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Normally the
22 moving party must include “a specific statement of the applicable legal standard and the
23 reasons for keeping a document under seal, with evidentiary support from declarations
24 where necessary.” LCR 5(g)(3)(B). However, where parties have entered a stipulated
25 protective order governing the exchange in discovery of documents that a party deems
26 confidential, “a party wishing to file a confidential document it obtained from another
27 party in discovery may file a motion to seal but need not satisfy subpart (3)(B) above.


     ORDER- 1
            Case 2:17-cv-00094-RAJ Document 352 Filed 05/12/20 Page 2 of 2



 1 Instead, the party who designated the document confidential must satisfy subpart (3)(B)
 2 in its response to the motion to seal or in a stipulated motion.” LCR 5(g)(3). A “good
 3 cause” showing under Rule 26(c) will suffice to keep sealed records attached to non-
 4 dispositive motions. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1180 (9th
 5 Cir. 2006) (internal citations omitted).
 6          Plaintiffs move to keep under seal the declaration of Heath Hyatt (“Hyatt
 7 Declaration”) and the accompanying exhibit (“Exhibit A”), submitted in support of
 8 Plaintiffs’ motion to compel. See Dkt. # 330; Dkt. # 330, Ex. A. Exhibit A to the Hyatt
 9 Declaration includes documents produced to Plaintiffs under an Attorneys-Eyes-Only
10 Order (see Dkt. # 274) and the Hyatt Declaration includes information from those
11 documents. Dkt. # 329 at 1. Defendants argue that these documents contain personal
12 identifying information from the Named Plaintiffs’ A-Files and sensitive but unclassified
13 information about the investigative techniques used by USCIS to vet applicants and
14 security risks. Dkt. # 338 at 2-3. Because the documents are attached to a non-
15 dispositive motion and Defendants have established “good cause” for keeping this limited
16 subset of documents under seal, the Court GRANTS Plaintiffs’ motion to seal. Dkt. #
17 329.
18         Dated this 12th day of May, 2020.
19
20
21
                                                    A
                                                    The Honorable Richard A. Jones
22                                                  United States District Judge

23
24
25
26
27


     ORDER- 2
